Citation Nr: 0033291	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  96-03 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the residuals of a 
left navicular fracture, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to an increased (compensable) rating for the residuals of a 
left navicular fracture.  In November 1998, the Board 
remanded the case to the RO for additional development. 

In an October 2000 rating decision, the RO increased the 
disability rating to 10 percent, effective from January 6, 
1994, and to 20 percent, effective from April 1, 1995.  The 
RO found, in essence, that intervening injuries to the 
veteran's left wrist were attributable to his service-
connected disability.  The case has been returned to the 
Board for additional development.

The Board notes that as a higher schedular evaluation for 
this disability is possible, the issue of entitlement to a 
rating in excess of 20 percent is presently before the Board 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, the issue listed on the title page of this 
decision is properly developed for appellate review.

The Board also notes that statements in the October 1998 
Informal Hearing Presentation may be construed as raising a 
claim for entitlement to service connection for a left hand 
disorder as secondary to the service-connected left wrist 
disorder.  This matter is referred to the RO for appropriate 
action.


REMAND

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claim.  The fulfillment of 
the statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes the November 1999 VA examiner found the 
veteran had no range of motion to flexion, extension, lateral 
rotation, or medial rotation.  The diagnoses included total 
left wrist fusion, with metal plate implantation and 
avascular necrosis, some decrease of circulation, decrease of 
sensory perception, and total loss of left wrist motion.  The 
Board finds, however, that as the examiner did not describe 
the exact position in which the veteran's wrist is presently 
fixed that additional development is required.

VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4, provides a 20 percent evaluation for favorable 
ankylosis of the minor arm wrist when the joint is fixed in 
20 degrees to 30 degrees of dorsiflexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2000).  A 40 percent evaluation is 
warranted for unfavorable ankylosis when the joint is fixed 
in any degree of palmar flexion or with ulnar or radial 
deviation, a 30 percent evaluation is warranted for ankylosis 
in any position except favorable, and extremely unfavorable 
ankylosis is rated as loss of use of the hand under 
Diagnostic Code 5125.  Id.

The Rating Schedule also provides a 10 percent evaluation 
when forearm supination is limited to 30 degrees or less for 
either the major or minor hand; a 20 percent rating is 
warranted when the minor hand is fixed in full pronation or 
near the middle of the arc or moderate pronation and when 
pronation is lost beyond the middle of the arc or motion is 
lost beyond the last quarter of the arc such that the hand 
does not approach full pronation; and a 30 percent evaluation 
is warranted when the minor hand is fixed in supination or 
hyperpronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213 
(2000).  Standard forearm pronation is from 0 degrees to 80 
degrees, and standard supination is from 0 degrees to 85 
degrees.  38 C.F.R. § 4.71, Plate I (2000).  It is noted that 
in all the forearm and wrist injuries, codes 5205 through 
5213, multiple impaired finger movements due to tendon tie-
up, muscle or nerve injury, are to be separately rated and 
combined not to exceed rating for loss of use of hand.  Id.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment received for his service-
connected left wrist disorder, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current nature and extent 
of his service-connected left wrist 
disorder.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including x-ray 
examination and range of motion studies.  

The examiner should describe the exact 
position in which the veteran's wrist is 
presently fixed in terms of degrees of 
dorsiflexion, palmar flexion, ulnar 
deviation, radial deviation, forearm 
supination, or forearm pronation.  

The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale for the opinions given 
should be provided.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  The RO should consider all 
applicable law in determining the issue 
of entitlement to increased or separate 
ratings for the veteran's service-
connected disability.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for the examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


